                         IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

GLENN VINSON                                                                          PLAINTIFF
ADC # 165214

v.                              Case No. 3:19-cv-00222-KGB-BD

DOYLE RAMEY, et al.                                                               DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Glenn Vinson’s complaint is dismissed without prejudice.

       So adjudged this the 8th day of April, 2020.


                                                            _____________________________
                                                            Kristine G. Baker
                                                            United States District Judge
